NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DWIGHT ROSS,                     )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D16-2589
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 27, 2018.

Appeal from the Circuit Court for
Pinellas County; Joseph A. Bulone,
Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

              Affirmed.


SILBERMAN, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.